Name: 80/156/EEC: Council Decision of 21 January 1980 setting up an Advisory Committee on the Training of Midwives
 Type: Decision
 Subject Matter: health;  European Union law;  education;  teaching;  EU institutions and European civil service
 Date Published: 1980-02-11

 Avis juridique important|31980D015680/156/EEC: Council Decision of 21 January 1980 setting up an Advisory Committee on the Training of Midwives Official Journal L 033 , 11/02/1980 P. 0013 - 0014 Finnish special edition: Chapter 16 Volume 1 P. 0045 Greek special edition: Chapter 01 Volume 2 P. 0142 Swedish special edition: Chapter 16 Volume 1 P. 0045 Spanish special edition: Chapter 06 Volume 2 P. 0100 Portuguese special edition Chapter 06 Volume 2 P. 0100 COUNCIL DECISION of 21 January 1980 setting up an Advisory Committee on the Training of Midwives (80/156/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft Decision submitted by the Commission, Whereas, in its resolution of 6 June 1974 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications, the Council declared itself in favour of the establishment of advisory committees; Whereas, in the context of the mutual recognition of diplomas, certificates and other evidence of formal qualifications in midwifery, it is important to ensure a comparably high standard of training; Whereas, to contribute to the attainment of this objective, it is desirable to set up an Advisory Committee to advise the Commission, HAS DECIDED AS FOLLOWS: Article 1 An Advisory Committee on the Training of Midwives, hereinafter called "the Committee", is hereby set up within the Commission. Article 2 1. The task of the Committee shall be to help to ensure throughout the Community a comparably high standard of training of midwives. 2. It shall carry out this task in particular by the following means: - exchange of comprehensive information as to the training methods and the content, level and structure of theoretical and practical courses provided in the Member States, - discussion and consultation with the object of developing common approaches to the standard to be attained in the training of midwives and, as appropriate, to the structure and content of such training, - keeping under review the adaptation of the abovementioned training to developments in midwifery practice, medical and social science and teaching methods. 3. The Committee shall communicate to the Commission and the Member States its opinions and recommendations including, when it considers it appropriate, suggestions for amendments to be made to the Articles concerning training of midwives in Directives 80/154/EEC (1) and 80/155/EEC (2). 4. The Committee shall also advise the Commission on any matter which the Commission may refer to it in connection with the training of midwives. Article 3 1. The Committee shall consist of three experts from each Member State, as follows: - one expert from the practising profession, - one expert from the institutions responsible for the training of midwives, - one expert from the competent authorities of the Member State. 2. There shall be an alternate for each member. Alternates attend the meetings of the Committee. 3. The members and alternates referred to in paragraphs 1 and 2 shall be nominated by the Member States. The members referred to in the first and second indents of paragraph 1 and their alternates shall be nominated on proposals from the practising profession of midwifery and the institutions responsible for the training of midwives. The members and alternates thus nominated shall be appointed by the Council. Article 4 1. The term of office of members of the Committee shall be three years. After the expiry of this period the members of the Committee shall remain in office until replacements have been provided or until their appointments are renewed. (1)See page 1 of this Official Journal. (2)See page 8 of this Official Journal. 2. The term of office of a member may be terminated before expiry of the period of three years by resignation or death, or by his replacement by another person in accordance with the procedure prescribed in Article 3. Such an appointment shall be for the remainder of the term of office in question. Article 5 The Committee shall elect from among its members a chairman and two deputy chairmen. It shall adopt its own rules of procedure. The agenda for meetings shall be drawn up by the chairman of the Committee in consultation with the Commission. Article 6 The Committee may set up working parties and call upon and allow observers or experts to assist it in connection with all the special aspects of its work. Article 7 Secretarial services for the Committee shall be provided by the Commission. Done at Brussels, 21 January 1980. For the Council The President G. MARCORA